PER CURIAM:
On May 24, 1985, claimant Fonso Dotson was driving his vehicle in the vicinity of Chauncey, approaching the Upper Cement Bridge at Switzer, West Virginia, when his vehicle hit a hole. The vehicle sustained damage to a tire and two tie rod ends in the amount of $185.75. Mr. Dotson originally filed this claim solely in his own name. However, the record reflects that the vehicle is titled in both his name and that of his wife, Sarah E. Dotson. The Court then, upon Mr. Dotson's agreement, amended the style of the claim to include Sarah E. Dotson as a party claimant.
Claimant was travelling from Logan to his place of employment, a coal company in Chauncey. He was alone in his vehicle, and was travelling at approximately 45 miles per hour. The weather was clear. The bridge in question is a two-lane cement bridge. Mr. Dotson had travelled this route every day going to and from work and had observed the hole prior to this incident. The hole in the bridge had been covered with a steel plate approximately a week before this incident. On May 24, the steel plate was no longer covering the hole, and the hole was exposed.
*105Claimants' vehicle struck the hole with the two right tires. The vehicle required the installation of two tie rods, the replacement of a tire, balancing and alignment.
The State has been found negligent for failing to discover and correct a hazard on a bridge which a casual inspection would have revealed. Randall v. Department of Highways, 8 Ct.Cl. 147 (1970). More recently the Court found the State negligent for failing to warn the travelling public of a hazardous condition on an interstate bridge. Smith v. Department of Highways, CC-85-320 (1986).
From the record in this case, the Court is of the opinion that the respondent was negligent in failing to properly maintain the bridge. Although the claimant was aware of the existence of the hole, he relied upon the placement of the steel plate to protect his vehicle from the hole beneath the plate. Therefore, the Court makes an award to the claimant in the amount of $185.75.
Award of $185.75.